Bleckley, Justice.
Corporations conduct all their business by means of offi cers, agents and servants. In a broad sense, they are all employees of the corporation. The location and arrangement of a water-tank, and the keeping of it in proper condition, must depend upon the skill and diligence of one or more of such employees. The corporation being an artificial, imaginary person, cannot, in point-of fact, be negligent except by and through the natural persons who undertake to serve it. Their negligence is imputed to, it by law, and it is made responsible therefor, generally, just as a natural person is for his own negligence. It is an established rule, however, under section 3036 of the Code, that for an employee of a railroad company to recover for damages caused by another employee, the person injured must have been without fault or negligence on his part. This means, of course, that recovery is thus conditional where the injury was received whilst the servant was engaged, at the time, in the work for which he was employed. If upon the train as a mere passenger, and having no work to attend to for the company on the train, he would be upon the footing of any other passenger. 53 Ga., 12. In the present case, the deceased when killed, was a fireman or wood-passer for the company, and was in the active prosecution of his business. It was, at the moment, important to the company, and perhaps also to the public, to have the full measure of care and diligence at his hands to which ho was bound. The company, especially, was entitled to have him take due care of himself. If he idly and unnecessarily exposed his person by leaning beyond the line of the engine and cars, *590and was thereby thrown against the water-tank, or the pipe which projected therefrom, when he could have passed in safety by using proper care and diligence in his business, he was at fault, and his widow cannot recover. If he was voluntarily out of his proper place or position, when he might and ought to have remained in it, and was killed in consequence, there can be no recovery; for the case is not one for the apportionment of damages on the doctrine of contributory negligence. The plaintiff ought to recover full damages or none at all. If her husband was free from .fault or negligence, the jury should award her full damages; but if his own fault or negligence contributed to the calamity, she is without remedy.
Judgment reversed.